DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species  in the reply filed on 9/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 114-121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 114 recites the limitation "the primer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 105-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 66 of copending Application No. 16/980,708 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a nucleotide analogue of similar structure comprising (i) a deoxyribose, (ii) a base bound to the deoxyribose at the 1’ position and selected from the group consisting of A, T, C, G, and U, or derivative thereof, (iii) blocking group bound to the 3’-oxygen of the deoxyribose, wherein the blocking group comprises a dithiomethyl, azidomethyl, azo, allyl, and/or 2-nitrobenzyl; and (iv) a detectable label bound to the base via a cleavable linker,  wherein the cleavable linker attached to the base is an alkyldithiomethyl linker, an azo linker, an allyl linker, a nitrobenzyl linker, or an azidomethyl linker (see structure C of the reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 105-108 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. US 20180274024.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ju et al. discloses nucleotide analogues (and composition comprising same), comprising (i) a deoxyribose or ribose, (ii) a base bound to the deoxyribose or ribose at the 1’ position and selected from the group consisting of A, T, C, G, and U, or derivative thereof, (iii) blocking group bound to the 3’-oxygen of the deoxyribose or ribose, and (iv) a detectable label bound to the base via a cleavable linker; wherein the blocking group is attached to the ribose or deoxyribose via a cleavable linker; wherein the cleavable linker attached to the blocking group comprises orthogonal chemically cleavable linkers. Ju et al. teaches wherein the blocking group comprises a dithiomethyl, azidomethyl, azo, allyl, and/or 2-nitrobenzl and wherein the cleavable linker attached to the base is an alkyldithiomethyl linker, an azo linker, an allyl linker, a nitrobenzyl linker, an azidomethyl linker, and/or a dimethyl ketal linker. (see Figures 1A-3E)
Ju et al. teaches “The term “orthogonally cleavable linker” or “orthogonal cleavable linker” as used herein refers to a cleavable linker that is cleaved by a first cleaving agent (e.g., enzyme, nucleophilic/basic reagent, reducing agent, photo-irradiation, electrophilic/acidic reagent, organometallic and metal reagent, oxidizing reagent) in a mixture of two or more different cleaving agents and is not cleaved by any other different cleaving agent in the mixture of two or more cleaving agents. For example, two different cleavable linkers are both orthogonal cleavable linker when a mixture of the two different cleavable linkers are reacted with two different cleaving agents and each cleavable linker is cleaved by only one of the cleaving agents and not the other cleaving agent. In embodiments, an orthogonally is a cleavable linker that following cleavage the two separated entities (e.g., fluorescent dye, bioconjugate reactive group) do not further react and form a new orthogonally cleavable linker. (see [0171]).
Ju et al. teaches wherein the nucleotide analogue has the structure identical to the 2nd  structure in claim 108 (See 3rd structure in Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 105-124 is/are rejected under 35 U.S.C. 103 as being obvious over Ju et al. US 20180274024.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Ju et al. discloses nucleotide analogues (and composition comprising same), comprising (i) a deoxyribose or ribose, (ii) a base bound to the deoxyribose or ribose at the 1’ position and selected from the group consisting of A, T, C, G, and U, or derivative thereof, (iii) blocking group bound to the 3’-oxygen of the deoxyribose or ribose, and (iv) a detectable label bound to the base via a cleavable linker; wherein the blocking group is attached to the ribose or deoxyribose via a cleavable linker; wherein the cleavable linker attached to the blocking group comprises orthogonal chemically cleavable linkers. Ju et al. teaches wherein the blocking group comprises a dithiomethyl, azidomethyl, azo, allyl, and/or 2-nitrobenzl and  wherein the cleavable linker attached to the base is an alkyldithiomethyl linker, an azo linker, an allyl linker, a nitrobenzyl linker, an azidomethyl linker, and/or a dimethyl ketal linker. (see Figures 1A-3E)
Ju et al. teaches “The term “orthogonally cleavable linker” or “orthogonal cleavable linker” as used herein refers to a cleavable linker that is cleaved by a first cleaving agent (e.g., enzyme, nucleophilic/basic reagent, reducing agent, photo-irradiation, electrophilic/acidic reagent, organometallic and metal reagent, oxidizing reagent) in a mixture of two or more different cleaving agents and is not cleaved by any other different cleaving agent in the mixture of two or more cleaving agents. For example, two different cleavable linkers are both orthogonal cleavable linker when a mixture of the two different cleavable linkers are reacted with two different cleaving agents and each cleavable linker is cleaved by only one of the cleaving agents and not the other cleaving agent. In embodiments, an orthogonally is a cleavable linker that following cleavage the two separated entities (e.g., fluorescent dye, bioconjugate reactive group) do not further react and form a new orthogonally cleavable linker. (see [0171]).
Ju et al. teaches wherein the nucleotide analogue has the structure identical to the 2nd  structure in claim 108 (See 3rd structure in Figure 2).
Ju et al. teaches compositions comprising four different types of nucleotide analogue comprising different label and different linkers (see Figures).
Ju et al. discloses a method for determining the nucleotide sequence  of a nucleic acid comprising contacting  a nucleic acid with a nucleic acid polymerase, and four different labeled nucleotide analogues into a primer to create an extension strand, wherein the primer is hybridized to the nucleic acid and wherein each of the four different labeled nucleotide analogues include a unique detectable label; (ii) detecting the unique detectable label of each incorporated nucleotide analogue, so as to thereby identify each incorporated nucleotide analogue in the extension strand (Pages 141-142). Ju et al. teaches compositions comprising four different types of nucleotide analogue (A, T, G, G, or U or derivatives thereof) comprising different label and different linkers (see Figures). Ju et al. teaches cleaving a first type of linker then determining the whether the label was removed and repeating with the second type of linker (see for example Figure 17A-B;19A, 21A-21F; 23A-D).
Ju et al. teaches kits comprising said nucleotide analogues and reagents for use in nucleic acid polymerization. [0680] and [0684].
Ju et al. teaches compositions comprising four different types of nucleotide analogue comprising different label and different linkers (see Figures). It would have occurred to a person skilled in the art to adjust or manipulate the type of nucleotides with a first type of second type of detectable and/or a first type or second type of cleavable linker, so as to improve for example detection methods, quality control for example. MPEP states wherein the “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Routine optimization is not considered inventive and no evidence has been presented in the instant disclosure that the choice of the first type of nucleotide analogue comprising a first type of base and a first type of detectable label bound to the base via a first type of linker; and a second type of nucleotide analogue comprising a second type of base and a second type of detectable label bound to the base via a second type of linker; etc…as claimed, was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art. One of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        25 November 2022